Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 1 of 13 Page ID
                                 #:22423


  1 Morgan Chu (SBN 70446)
    mchu@irell.com
  2 Alan J. Heinrich (SBN 212782)
    aheinrich@irell.com
  3 C. Maclain Wells (SBN 221609)
    mwells@irell.com
  4 Elizabeth C. Tuan (SBN 295020)
  5 etuan@irell.com
    IRELL & MANELLA LLP
  6 1800  Avenue of the Stars, Suite 900
    Los Angeles, California 90067-4276
  7 Telephone: (310) 277-1010
    Facsimile:    (310) 203-7199
  8
    Andrea W. Jeffries (SBN 183408)
  9 ajeffries@jonesday.com
    Luke J. Burton (SBN 301247)
 10 lburton@jonesday.com
 11 JONES    DAY
    555 South Flower Street, Fiftieth Floor
 12 Los  Angeles, CA 90071
    Telephone: (213) 489-3939
 13 Facsimile:    (213) 243-2539
 14 [List of counsel continues on next page]
 15 Attorneys for Plaintiffs
 16 JUNO THERAPEUTICS, INC., MEMORIAL
    SLOAN KETTERING CANCER CENTER,
 17 and SLOAN KETTERING INSTITUTE FOR
    CANCER RESEARCH
 18
                            UNITED STATES DISTRICT COURT
 19                       CENTRAL DISTRICT OF CALIFORNIA
 20                              WESTERN DIVISION
 21 JUNO THERAPEUTICS, INC., et al.,           Case No. 2:17-cv-07639-SJO-KSx
 22              Plaintiffs,                   PLAINTIFFS’ MEMORANDUM OF
                                               POINTS AND AUTHORITIES IN
 23        v.                                  SUPPORT OF PLAINTIFFS’ RULE
                                               50(a) MOTION FOR JUDGMENT AS
 24 KITE PHARMA, INC.,                         A MATTER OF LAW
 25          Defendant.                        Hon. S. James Otero
 26                                            Trial:   December 3, 2019
                                               Time: 8:30 am
 27 AND RELATED COUNTERCLAIMS                  Place: Courtroom 10C
 28                                                           PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                        AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                            MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                            Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 2 of 13 Page ID
                                 #:22424


  1 Rebecca Carson (SBN 254105)
    rcarson@irell.com
  2 Ingrid M. H. Petersen (SBN 313927)
    ipetersen@irell.com
  3 IRELL & MANELLA LLP
    840 Newport Center Drive, Suite 400
  4 Newport Beach, CA 92660
  5 Telephone: (949) 760-0991
    Facsimile: (949) 760-5200
  6
    Christopher J. Harnett (Pro Hac Vice)
  7 charnett@jonesday.com
    Sarah A. Geers (Pro Hac Vice)
  8 sgeers@jonesday.com
    Kevin V. McCarthy (Pro Hac Vice)
  9 kmccarthy@jonesday.com
    JONES DAY
 10 250 Vesey Street
 11 New   York, NY 10281-1047
    Telephone: (212) 326-3939
 12 Facsimile: (212) 755-7306
 13 Jennifer L. Swize (Pro Hac Vice)
    jswize@jonesday.com
 14 JONES DAY
    51 Louisiana Avenue, N.W.
 15 Washington, DC 20001-2113
    Telephone: (202) 879-3939
 16 Facsimile: (202) 626-1700
 17 John M. Michalik (Pro Hac Vice)
 18 jmichalik@jonesday.com
    JONES DAY
 19 77 West Wacker Drive, Suite 3500
    Chicago, IL 60601-1692
 20 Telephone: (312) 782-3939
    Facsimile: (312) 782-8585
 21
    Attorneys for Plaintiffs
 22 JUNO THERAPEUTICS, INC., MEMORIAL
 23 SLOAN KETTERING CANCER CENTER,
    and SLOAN KETTERING INSTITUTE FOR
 24 CANCER RESEARCH
 25
 26
 27
 28
                                                          PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                    AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                        MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                        Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 3 of 13 Page ID
                                 #:22425

 1
                                         TABLE OF CONTENTS
 2
                                                                                                                  Page
 3
     INTRODUCTION ...................................................................................................... 1
 4
     ARGUMENT .............................................................................................................. 1
 5
              I.        The Court Should Grant JMOL Of Infringement ................................. 1
 6
              II.       The Court Should Grant JMOL On Kite’s Invalidity Defenses ........... 2
 7
                       A.       The Court Should Grant JMOL On Kite’s CoC Invalidity
 8
                                Defense ........................................................................................ 3
 9
                       B.       The Court Should Grant JMOL On Kite’s Enablement
10
                                Invalidity Defense ........................................................................ 4
11
                       C.       The Court Should Grant JMOL On Kite’s Written
12
                                Description Invalidity Defense .................................................... 5
13

14   CONCLUSION........................................................................................................... 6
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                       PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                                                 AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                                                     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                            -i-                                      Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 4 of 13 Page ID
                                 #:22426


  1                                         TABLE OF AUTHORITIES
  2
                                                                                                                         Page
  3
  4 CASES
  5 Ariad Pharma., Inc. v. Eli Lilly & Co.,
  6    598 F.3d 1336 (Fed. Cir. 2010) .............................................................................. 5

  7 Chiron Corp. v. Genentech, Inc.,
  8   363 F. 3d 1247 (Fed. Cir. 2004) ......................................................................... 4, 6
  9 Commil USA, LLC v. Cisco Sys., Inc.,
 10   135 S. Ct. 1920 (2015) ........................................................................................... 2
 11 Eli Lilly & Co. v. Aradigm Corp.,
 12    376 F.3d 1352 (Fed. Cir. 2004) .............................................................................. 3
 13 In re Wands,
 14     858 F.2d 731 (Fed. Cir. 1988) ............................................................................ 4, 5
 15 Invitrogen Corp. v. Clontech Labs, Inc.,
 16    429 F.3d 1052 (Fed. Cir. 2005) .............................................................................. 4
 17
    Koito Mfg. Co., Ltd. v. Turn-Key-Tech, LLC,
 18   381 F.3d 1142 (Fed. Cir. 2004) .......................................................................... 4, 5
 19
    Microsoft Corp. v. i4i Ltd. P’ship,
 20   564 U.S. 91 (2011) ................................................................................................. 3
 21
    Streck, Inc. v. Research & Diagnostic Sys., Inc.,
 22    665 F.3d 1269 (Fed. Cir. 2012) .............................................................................. 6
 23
    Superior Fireplace Co. v. Majestic Prods. Co.,
 24    270 F.3d 1358 (Fed. Cir. 2001) .......................................................................... 2, 3
 25
    Velazquez v. City of Long Beach,
 26    793 F.3d 1010 (9th Cir. 2015) ............................................................................ 1, 2
 27
 28
                                                                                     PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                                                   MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                           - ii -                                  Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 5 of 13 Page ID
                                 #:22427


  1 STATUTES
  2 35 U.S.C. § 282(a) ................................................................................................... 2, 3
  3
    OTHER AUTHORITIES
  4
  5 Fed. R. Civ. P. 50(a) ................................................................................................ 1, 2
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                       PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                                                 AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                                                     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                               - iii -                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 6 of 13 Page ID
                                 #:22428


  1                                   INTRODUCTION
  2         Plaintiffs move under Fed. R. Civ. P. 50(a) for judgment as a matter of law
  3 (“JMOL”) on the issues of (i) infringement; (ii) the validity of the certificate of
  4 correction; (iii) Kite’s enablement defense; and (iv) Kite’s written-description
  5 defense.
  6         JMOL should be granted where “a reasonable jury would not have a legally
  7 sufficient evidentiary basis to find for [a] party” on an issue. Velazquez v. City of
  8 Long Beach, 793 F.3d 1010, 1018 (9th Cir. 2015). That is the case on each of these
  9 four issues:
 10       Because the parties have stipulated to Kite’s literal infringement of the ’190
 11         Patent as the Patent currently stands, no reasonable jury could conclude that
 12         Kite does not infringe.
 13       Nor could any reasonable jury conclude that Kite has met its heavy burden of
 14         demonstrating, by clear and convincing evidence, that—
 15            o the Certificate of Correction (“CoC”) is invalid;
 16            o the asserted claims are invalid for lack of enablement; or
 17            o the asserted claims are invalid for lack of written description.
 18 Accordingly, the Court should grant JMOL in favor of Plaintiffs on each of these
 19 issues.
 20                                    ARGUMENT
 21 I.      THE COURT SHOULD GRANT JMOL OF INFRINGEMENT
 22         The parties entered into a stipulation entitled “Joint Stipulation Re: Literal
 23 Infringement of the ’190 Patent After the Certificate of Correction Under the Court’s
 24 Claim Construction.” Dkt. No. 223 (capitalization altered). This stipulation, which
 25 the Court read to the jury, Trial Tr. 354:11-355:5, includes the parties’ agreement that
 26 Kite’s Yescarta therapy “meets each limitation” of the asserted claims as corrected by
 27 the CoC. In light of this agreement, “a reasonable jury would not have a legally
 28 sufficient evidentiary basis” to conclude that, to the contrary, Kite has not infringed
                                                                 PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                           AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                               MOTION FOR JUDGMENT AS A MATTER OF LAW
                                             -1-                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 7 of 13 Page ID
                                 #:22429


  1 the ’190 Patent. See Velazquez, 793 F.3d at 1018.
  2         Kite will likely argue that its challenge to the CoC’s validity makes JMOL on
  3 infringement unwarranted. Even aside from Kite’s failure to offer sufficient evidence
  4 to avoid JMOL on that issue, see infra Section II.A, that issue is irrelevant to
  5 infringement: Invalidity is a defense to infringement liability, not a defense to
  6 infringement. Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1928 (2015).
  7 The same is true for invalidity of the CoC. Superior Fireplace Co. v. Majestic Prods.
  8 Co., 270 F.3d 1358, 1367 (Fed. Cir. 2001); see 35 U.S.C. § 282(a). Even if prevailing
  9 on that issue would spare Kite from liability for its infringement, its stipulated-to
 10 infringement would remain.
 11         Resolving infringement as a matter of law at this Rule 50(a) stage, prior to
 12 sending the case to the jury, will avoid juror confusion. Kite’s opening statement
 13 repeatedly claimed a noninfringement defense. See, e.g., Trial Tr. 186:15-16 (“Kite
 14 doesn’t infringe that patent.”; id. at 190:24-25 (“[T]here absolutely is a question about
 15 infringement in this case.”); id. at 195:3-5 (“So for the plaintiffs to say that
 16 infringement is not in dispute here or it is conceded, that is absolutely 100 percent
 17 wrong.”). Absent a ruling as a matter of law, Kite will assuredly do the same in
 18 closing arguments. That would only confuse the jury, as neither the verdict form
 19 proposed by Kite itself, Dkt. No. 436 at 146-148, nor that proposed by Plaintiffs, id.
 20 at 134-137, nor that circulated by the Court at the end of the day on December 10,
 21 2019 even contains a question about infringement. Absent JMOL on this issue, the
 22 jury may well be confused into believing Plaintiffs had some kind of burden to present
 23 some evidence of infringement beyond the parties’ stipulation, thereby causing unfair
 24 prejudice to Plaintiffs.
 25 II.     THE COURT SHOULD GRANT JMOL ON KITE’S INVALIDITY
 26         DEFENSES
 27         “A reasonable jury would not have a legally sufficient evidentiary basis to find
 28 for [a] party,” see Velazquez, 793 F.3d at 1018, if that party cannot carry its burden
                                                                 PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                           AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                               MOTION FOR JUDGMENT AS A MATTER OF LAW
                                             -2-                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 8 of 13 Page ID
                                 #:22430


  1 of proof on an issue. Where a party must establish an issue by clear-and-convincing
  2 evidence, JMOL against that party is proper unless a reasonable jury could find that
  3 the party carried that burden. Eli Lilly & Co. v. Aradigm Corp., 376 F.3d 1352, 1363
  4 (Fed. Cir. 2004). Kite bears exactly that burden on all three of its invalidity defenses.
  5 Because of the statutory presumption that a patent is valid, 35 U.S.C. § 282(a), the
  6 clear-and-convincing evidence standard of proof applies to arguments that seek to
  7 invalidate patents, see Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 102 (2011), as
  8 well as to arguments that seek to invalidate CoCs, see Superior Fireplace, 270 F.3d
  9 at 1367.
 10      A. The Court Should Grant JMOL On Kite’s CoC Invalidity Defense
 11         A CoC that broadens a claim is valid if it corrects a “clerical or typographical
 12 error” where the full intrinsic record makes the error and its correction “clearly
 13 evident” to a POSITA. Superior Fireplace, 270 F.3d at 1373. No reasonable jury
 14 could find that Kite has demonstrated by clear and convincing evidence that the CoC
 15 is invalid for failing to meet this test.
 16         Plaintiffs’ expert Dr. John Quackenbush explained extensively why the
 17 existence of a clerical or typographical error, and its proper correction, would have
 18 been “clearly evident” to a POSITA. See generally Trial Tr. 1142:4-1213:10. Among
 19 the reasons for this conclusion were that the RCE, which is part of the intrinsic record,
 20 specified the precise error and correction needed—correcting SEQ ID NO:6 to the
 21 nucleotide sequence corresponding to amino acids 114-220 of CD28, rather than a
 22 nucleotide sequence relating to amino acids 113-220 of CD28. See PX0121.4-.7
 23 (RCE). Moreover, the as-issued ’190 Patent contains the following language: “In one
 24 embodiment . . . the CD28 portion suitably includes . . . the portion of CD28 cDNA
 25 spanning nucleotides 340 to 663, including the stop codon (amino acids 114-220 of
 26 Seq. ID No. 10). This portion of CD28 can be amplified by PCR using the primers
 27 of Seq. ID NO. 4 and 5. The full sequence of this region is set forth in Seq. ID No:
 28 6.” PX0001.12 (’190 Patent, Col. 4:21-28 (underscoring added)). Moreover, the
                                                                 PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                           AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                               MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                -3-                            Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 9 of 13 Page ID
                                 #:22431


  1 primers in SEQ ID NOs. 4 and 5, mentioned above, correspond to amino acids 114-
  2 220 of CD28, making the error, and its correction, even more apparent to a POSITA.
  3 Trial Tr. 1157:5-1158:12 (testimony of Dr. Quackenbush). In light of this clear
  4 record, nothing in the testimony of Kite’s CoC expert, Dr. Richard Junghans, or
  5 elsewhere in the evidence, would permit a reasonable jury to conclude that Kite had
  6 carried its heavy burden of demonstrating that the CoC is invalid by clear and
  7 convincing evidence.
  8      B. The Court Should Grant JMOL On Kite’s Enablement Invalidity
  9          Defense
 10        A patent satisfies the enablement requirement if it permits a POSITA to “make
 11 and use the invention without undue experimentation.” In re Wands, 858 F.2d 731,
 12 737 (Fed. Cir. 1988). “The scope of enablement . . . is that which is disclosed in the
 13 specification plus the scope of what would be known to [a POSITA] without undue
 14 experimentation.” Invitrogen Corp. v. Clontech Labs, Inc., 429 F.3d 1052, 1070-71
 15 (Fed. Cir. 2005). “Enablement does not require the inventor to foresee every means
 16 of implementing an invention at pains of losing his patent franchise.” Id. at 1071.
 17 “[A] patentee preferably omits from the disclosure any routine technology that is well
 18 known at the time of application.” Chiron Corp. v. Genentech, Inc., 363 F. 3d 1247,
 19 1254 (Fed. Cir. 2004).” Kite has utterly failed to demonstrate by clear and convincing
 20 evidence that the ’190 Patent is invalid for lack of enablement, and no reasonable jury
 21 could find otherwise. See, e.g., Koito Mfg. Co., Ltd. v. Turn-Key-Tech, LLC, 381 F.3d
 22 1142, 1155 (Fed. Cir. 2004) (affirming JMOL of enablement where “Koito failed to
 23 put forth clear and convincing evidence at trial that knowledge of . . . production
 24 details was necessary to practice the claimed invention without undue
 25 experimentation”).
 26        Kite’s only argument for lack of enablement turns on the “binding element”
 27 claim limitation—i.e., the scFv used in the CAR construct.                   The ’190 Patent
 28 adequately describes how to make that binding element (a single chain antibody, or
                                                                PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                          AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                              MOTION FOR JUDGMENT AS A MATTER OF LAW
                                            -4-                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 10 of 13 Page ID
                                  #:22432


  1 scFv), including an example of how to make and use scFvs. PX0001.12-13, .16 (’190
  2 Patent at Col. 4:34-5:5, 11:12-34). Even more importantly, though, the Federal
  3 Circuit “has repeatedly explained that a patent applicant does not need to include in
  4 the specification that which is already known to and available to one of ordinary skill
  5 in the art.” Koito, 381 F.3d at 1156. The trial evidence was uniform in demonstrating
  6 that scFvs had long been known to and available to persons of ordinary skill in this
  7 art: Plaintiffs’ expert Dr. Thomas Brocker explained at length that scFvs were first
  8 described in the literature in 1988, and have been used with CARs since 1993. Trial
  9 Tr. 1260:15-1261-7; see also PX1017, PX1029 (articles from 1988). See generally
 10 Trial Tr. 1247:1-1288:21. Indeed, Kite’s former CEO Dr. Arie Belldegrun admitted
 11 that scFvs were well-known in the art dating back to the 1990s. Trial Tr. 531:2-533:9.
 12 Similarly, as Dr. Brocker testified, there is no evidence of scFvs that will not work
 13 with Dr. Sadelain’s inventive CAR construct, and it is likewise undisputed that using
 14 “not difficult” “standard laboratory procedures” will determine if an scFv will bind to
 15 the CD19 antigen on a tumor cell. Trial Tr. 1288:3-9. As a result, there is no possible
 16 way, on this record, that a reasonable jury could conclude—and certainly not by clear
 17 and convincing evidence—that making and using the binding element of the claims
 18 would require “undue experimentation.” Wands, 858 F.2d at 737.
 19        In light of this clear record, nothing in the testimony of Kite’s expert on its
 20 Section 112 defenses, Dr. K. Christopher Garcia, or elsewhere in the evidence, would
 21 permit a reasonable jury to conclude that Kite has carried its heavy burden of
 22 demonstrating by clear and convincing evidence that the asserted claims of the ’190
 23 Patent are invalid for lack of enablement.
 24      C. The Court Should Grant JMOL On Kite’s Written Description
 25          Invalidity Defense
 26        A patent satisfies the written description requirement if “the disclosure of the
 27 application relied upon reasonably conveys to those skilled in the art that the inventor
 28 had possession of the claimed subject matter as of the filing date.” Ariad Pharma.,
                                                                 PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                           AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                               MOTION FOR JUDGMENT AS A MATTER OF LAW
                                             -5-                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 11 of 13 Page ID
                                  #:22433


  1 Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). A patentee may “rely
  2 on information that is well-known in the art to satisfy written description.” Streck,
  3 Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d 1269, 1285 (Fed. Cir. 2012).
  4 Indeed, “a patentee preferably omits from the disclosure any routine technology that
  5 is well known at the time of application.” Chiron, 363 F.3d at 1254.
  6         Here, the ’190 Patent fully describes the claimed single chain antibody—again,
  7 an scFv. PX0001.12-13, .16 (’190 Patent at Col. 4:34-5:5, 11:12-34). Moreover, as
  8 Dr. Brocker explained extensively in his testimony regarding his opinion rejecting
  9 Kite’s Section 112 invalidity defenses, scFvs were first described in the literature in
 10 1988, and have been used with CARs since 1993. Trial Tr. 1260:15-1261-7; see also
 11 PX1017, PX1029 (articles from 1988). See generally Trial Tr. 1247:1-1288:21.
 12 Indeed, Kite’s former CEO Dr. Arie Belldegrun admitted that scFvs were well-known
 13 in the art dating back to the 1990s. Trial Tr. 531:2-533:9. In light of this clear record,
 14 nothing in the Dr. Garcia’s testimony, or elsewhere in the evidence, would permit a
 15 reasonable jury to conclude that Kite has carried its heavy burden of demonstrating
 16 by clear and convincing evidence that the asserted claims of the ’190 Patent are
 17 invalid for lack of written description.
 18                                  CONCLUSION
 19         The Court should grant JMOL in favor of Plaintiffs as to infringement and as
 20 to each of Kite’s three invalidity defenses.
 21
      Dated: December 11, 2019                  Respectfully submitted,
 22
 23                                       By: /s/ Andrea W. Jeffries
 24                                       Andrea W. Jeffries (SBN 183408)
                                          Luke J. Burton (SBN 301247)
 25                                       JONES DAY
                                          555 South Flower Street, Fiftieth Floor
                                          Los Angeles, CA 90071
 26                                       Telephone: (213) 489-3939
                                          Facsimile: (213) 243-2539
 27
                                          Morgan Chu (SBN 70446)
 28                                       Alan J. Heinrich (SBN 212782)
                                          C. Maclain Wells (SBN 221609)
                                                                  PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                            AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                                MOTION FOR JUDGMENT AS A MATTER OF LAW
                                               -6-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 12 of 13 Page ID
                                  #:22434


  1                                  Elizabeth C. Tuan (SBN 295020)
                                     IRELL & MANELLA LLP
  2                                  1800 Avenue of the Stars, Suite 900
                                     Los Angeles, California 90067-4276
  3                                  Telephone: (310) 277-1010
                                     Facsimile: (310) 203-7199
  4                                  Rebecca Carson (SBN 254105)
                                     Ingrid M. H. Petersen (SBN 313927)
  5                                  IRELL & MANELLA LLP
                                     840 Newport Center Drive, Suite 400
  6                                  Newport Beach, CA 92660
                                     Telephone: (949) 760-0991
  7                                  Facsimile: (949) 760-5200
  8                                  Christopher J. Harnett (Pro Hac Vice)
                                     Sarah A. Geers (Pro Hac Vice)
                                     Kevin V. McCarthy (Pro Hac Vice)
  9                                  JONES DAY
                                     250 Vesey Street
 10                                  New York, NY 10281-1047
                                     Telephone: (212) 326-3939
 11                                  Facsimile: (212) 755-7306
 12                                  Jennifer L. Swize (Pro Hac Vice)
                                     JONES DAY
 13                                  51 Louisiana Avenue, N.W.
                                     Washington, DC 20001-2113
 14                                  Telephone: (202) 879-3939
                                     Facsimile: (202) 626-1700
 15                                  John M. Michalik (Pro Hac Vice)
                                     JONES DAY
 16                                  77 West Wacker Drive, Suite 3500
                                     Chicago, IL 60601-1692
 17                                  Telephone: (312) 782-3939
                                     Facsimile: (312) 782-8585
 18
                                     Attorneys for Plaintiffs
 19                                  Juno Therapeutics, Inc., Memorial Sloan
                                     Kettering Cancer Center, and Sloan Kettering
                                     Institute for Cancer Research
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                           PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                     AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                         MOTION FOR JUDGMENT AS A MATTER OF LAW
                                        -7-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-1 Filed 12/11/19 Page 13 of 13 Page ID
                                  #:22435


  1                        CERTIFICATE OF SERVICE
  2        A copy of the foregoing document was electronically filed with the Court this
  3 11th day of December, 2019. Notice of this filing will be sent by operation of the
  4 Court’s electronic filing system. Parties may access this filing through the Court’s
  5 system.
  6                                               /s/ Andrea W. Jeffries
  7                                              Andrea W. Jeffries

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                              PLAINTIFFS’ MEMORANDUM OF POINTS AND
                                                        AUTHORITIES IN SUPPORT OF PLAINTIFFS’ RULE 50(a)
                                                            MOTION FOR JUDGMENT AS A MATTER OF LAW
                                           -8-                              Case No. 2:17-cv-07639-SJO-KSx
